Citation Nr: 0113091	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  93-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected 
thrombophlebitis.  

2.  Entitlement to service connection for the residuals of a 
stroke, claimed as secondary to the service-connected 
thrombophlebitis.  

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to the service-connected 
thrombophlebitis.  

4.  Entitlement to service connection for a groin disorder, 
claimed as secondary to the service-connected 
thrombophlebitis.  

5.  Entitlement to an increased rating for the service-
connected thrombophlebitis of the right lower leg with 
varicose veins, currently evaluated as 40 percent disabling.  

6.  Entitlement to an increased rating for the service-
connected thrombophlebitis of the left lower leg with 
varicose veins, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1991 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1992.  

In December 1993 and February 1996, the veteran testified at 
hearings in Washington, D.C. before different Members of the 
Board.  

The Board remanded the case in April 1996 for additional 
development of the record and for initial adjudication of the 
veteran's claim for total rating based on individual 
unemployability due to service-connected disabilities.  

In July 1999, the RO assigned separate 40 percent ratings for 
the service-connected right and left thrombophlebitis, each 
effective on January 12, 1998.  

By a separate July 1999 rating action, the RO assigned a 
total rating based on individual unemployability due to 
service-connected disability, effective on June 10, 1992.  



FINDING OF FACT

During the entire period of the appeal, the veteran's 
service-connected thrombophlebitis of the left and right legs 
is shown to have been manifested by a disability picture that 
more nearly approximates that consistent with persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration; massive board-like swelling with severe and 
constant pain at rest is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent rating, 
but not higher, for the service-connected thrombophlebitis of 
the right lower extremity with varicose veins have been met.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7121 
(1997), 4.104 including Diagnostic Codes 7120, 7121 (2000).  

2.  The criteria for the assignment of a 60 percent rating, 
but not higher, for the service-connected thrombophlebitis of 
the left lower extremity with varicose veins have been met.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7121 
(1997), 4.104 including Diagnostic Codes 7120. 7121 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On VA examination in July 1991, the veteran reported a 
history of a left-sided stroke and thrombophlebitis of both 
lower extremities.  He reported swelling of both legs.  He 
indicated that he was unable to stand in one place for long 
and that walking for any length of time was painful.  On 
examination, the femoral pulses were 1/4 bilaterally.  
Popliteal pulses were nonpalpable.  The posterior tibial 
pulses were 2/4 bilaterally and dorsalis pedis pulses were 
1/4 bilaterally.  It was noted that there was rubor and 
venous stasis dermatitis with no ulcerations.  There was a 
scar noted over the right medial malleolus from previous 
ulceration.  It was indicated that there were varicose veins 
on both legs with nonpitting edema.  It was indicated that 
elastic stocking were necessary.  The diagnoses were that of 
venous stasis and varicosities.  

A November 1991 VA outpatient record noted chronic venous 
stasis of the bilateral lower extremities.  It was indicated 
that no ulcers were present and edema was minimal.  Jobst 
stockings were continued.  

A March 1992 VA outpatient record noted that examination of 
the extremities showed evidence of peripheral vascular 
disease, no hair and trace edema.  

In June 1992, the veteran testified that he had experienced 
pain and instability in the legs.  He indicated that he used 
a cane.  He testified that he had swelling and purple 
discoloration of both legs.  He indicated that he wore anti-
embolic leotards to reduce the swelling and experienced 
scaling of the skin of the legs.  

On VA examination in July 1992, the veteran reported that he 
was unable to walk more than 1/2 block due to leg pain.  On 
examination, pulses were 1+ throughout the lower extremities.  
It was indicated that the skin of the lower extremity had 
chronic changes of stasis dermatitis.  It was indicated that 
the changes were consistent with chronic venous stasis 
secondary to thrombophlebitis in 1992.  

In December 1993, the veteran testified that the right leg 
color was black and the left leg was black and blue.  He 
indicated that he wore anti-embolic stockings.  He indicated 
that he did not currently have ulcers on the legs.  He 
testified that he had difficulty walking half a block and 
used a crutch for balance.  He indicated that he had constant 
pain in the legs and persistent swelling.  He also indicated 
that he had scaling on the legs.  

Numerous VA outpatient records dated from 1991 to 1996, show 
findings of venous stasis of the bilateral lower extremities.  
In October 1992, examination revealed that post tibial and 
dorsalis pedis pulses were +1/4 bilaterally.  There was 
hyperpigmentation of the lower extremities.  A November 1992 
entry noted that there was no ulcers and there was edema.  
Dorsalis pedis pulses were absent bilaterally.  The diagnosis 
was that of chronic venous insufficiency with claudication.  

A September 1993 VA outpatient record shows that there was a 
history of leg ulcers, well-healed now.  Post tibial pulses 
were palpable.  The assessment was that of normal arterial 
supply.  In June 1994, it was noted that there was brawny 
discoloration of the calves and feet bilaterally.  The 
extremities were warm to touch bilaterally and minimal edema 
was noted.  No ulcers were present.  In January 1995, the 
veteran was seen for complaints of right knee pain.  It was 
noted that the lower leg was ruby red with stasis 
discoloration.  In February 1995, the veteran was seen for 
follow-up for a closed sore on the right heel and right knee 
pain.  It was indicated that there was no active lower 
extremity ulceration.  On examination of the lower 
extremities in August 1995, it was indicated that there was 
trace edema with chronic skin changes of the pigment.  No 
lesions were found, and sensation was intact.  Popliteal 
pulses and post tibial pulses were 2+ bilaterally.  Dorsalis 
pedis pulses were absent.  

A February 1996 VA outpatient record shows that the veteran 
reported that he had had no ulcers during the three years he 
had begun wearing compression stockings.  He reported 
claudication pain walking a few blocks but he had increased 
his distance before claudication since the previous year.  He 
denied having pain and warmth.  On examination of the lower 
extremities, there were no lesions.  There was venous 
insufficiency and skin changes noted.  Femoral pulses were 2+ 
bilaterally, popliteal pulses were 1+ bilaterally, post 
tibial and dorsalis pedis pulses were silent bilaterally.  

At a hearing before the undersigned Member of the Board in 
February 1996, the veteran testified he was unable to stand 
for very long without getting pain and swelling of the legs.  
He indicated that swelling subsided if he elevated the legs.  
He indicated that he wore stockings to keep the swelling 
down.  He testified that he had reddish purple discoloration 
of the legs.  He stated that his legs got very cold in the 
cold weather.  He indicated that he was taking medication and 
regularly receiving treatment for the condition at the VA.  
He testified that he was only able to drive three to four 
blocks and that he needed someone to drive for him.  The 
veteran testified that he had been denied employment due to 
the service-connected leg disabilities and believed that he 
would be unable to do any type of clerical job because he was 
unable to sit too long or do extensive walking.  

On VA examination in January 1997, the veteran complained of 
bilateral thigh cramping discomfort at night after elevating 
his extremities.  He reported bilateral ankle discomfort and 
swelling, especially when he walked more than 1/4 mile.  He 
denied any history of other foot resting pain, symptoms 
consistent with claudication or ischemic rest pain or any 
recurrent ulcerations or lesions.  On examination, it was 
noted that the veteran had bilateral Jobst zipper stockings 
which were intact and removed.  Bilateral ankle and calf 
hyperpigmentation was noted.  There was a scar at the right 
medial malleolar region which was well-healed.  There was 
trace edema bilaterally and mild small, less than 6.0 
millimeters, varicosities which were scattered across the 
medial aspect of both calves.  There was a telangiectasia of 
the right thigh.  There were multiple well-healed varicosity 
excision scars noted.  Carotid, radial, femoral and posterior 
tibial pulses were 2+ bilaterally.  Popliteal pulses were 1+ 
bilaterally.  The diagnoses included those of chronic venous 
insufficiency and post phlebitic syndrome in bilateral lower 
extremities.  

An August 1998 VA report of echogram indicated that there was 
no evidence of deep venous thrombosis in the left common 
femoral vein and the left popliteal vein, as well as in the 
proximal and mid portion of the left superficial femoral 
vein.  It was indicated that there was evidence of deep 
venous thrombosis in the right middle and distal superficial 
vein that was characterized by intraluminal echogenicity and 
lack of adequate compression.  It was noted that, given the 
veteran's reported history of prior deep venous thrombosis, 
it might represent residual verus recurrent thrombosis, or a 
combination of both.  

On VA examination in November 1998, the veteran reported 
having an achy sensation on the medial aspect above the knee, 
bilaterally, that was worse with standing.  It was noted that 
he ambulated with a cane.  He complained of a tired feeling 
in the legs with pain and edema.  It was indicated that 
symptoms were relieved by elevation at night.  On 
examination, the examiner noted visible and palpable varicose 
veins on the right lower extremity.  Varicosities on the 
medial aspect between the knee and ankle had a diameter of 
6.0 millimeters.  The right leg was warm and had 
hyperpigmentation on the ankle with minimal eczematous 
changes.  The right femoral and posterior tibial pulses were 
2+ palpable and there was minimal board-like edema.  The left 
lower extremity had visible and palpable varicose veins 
located mainly on the medial aspect of the distal half of the 
calf, which were 5.0 millimeters in diameter.  There was 
extensive hyperpigmentation and eczema skin changes noted.  
The left leg was warm with normal femoral and posterior 
tibial artery pulses.  There was minimal board-like edema of 
the left extremity noted.  The diagnoses included those of 
post-phlebitic syndrome, both legs, status post venous 
ulceration and recurrent varicose veins, bilaterally.  

On VA examination in April 1999, the veteran reported 
moderate aching and fatigue which was not fully relieved by 
wearing the stockings.  He reported that he elevated the legs 
periodically which usually made the legs feel better, but 
sometimes worse.  An examination of the right leg revealed 
visible and palpable varicose veins with a diameter of about 
8.0 millimeters.  The right leg showed pigmentation and no 
edema.  There was an atrophic scar on the medial malleolus 
from a previously healed ulceration.  An examination of the 
left leg showed visible and palpable varicose veins which 
were 6.0 millimeters in size.  Pigmentation and 1+ board-like 
edema was present.  There were no scars or ulcerations.  It 
was noted that the veteran had had venous duplex study in 
August 1998 which demonstrated thrombosis of the femoral 
vein, etc.  The diagnosis was that of venous insufficiency of 
both lower extremities, status post deep vein thrombosis 
right lower extremity.

On VA examination in June 1999, the veteran reported having 
aching and that his legs hurt if he stood or walked.  He 
indicated that he had to elevate the legs periodically.  The 
examination revealed visible and palpable varicose veins in 
the right lower extremity approximately 6.0 millimeters in 
diameter.  There was pigmentation and induration.  It was 
noted that edema was controlled with stockings.  The left 
lower extremity had visible and palpable varicosities, 
approximately 7.0 millimeters in diameter.  There was visible 
pigmentation and induration.  Edema was controlled by 
stockings.  The diagnosis was that of chronic venous 
insufficiency.  It was noted that his chronic venous 
insufficiency made it impossible for the veteran to sit with 
the legs down for prolonged periods of time and it was 
unlikely that he would be able to resume employment as a 
driver.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims for increase.  
By virtue of the Statement of the Case, the Board's April 
1996 Remand and the Supplemental Statements of the case, the 
veteran and his representative have been given notice of the 
evidence necessary to support the claims.  When the veteran 
testified before the RO in June 1992 and the Board in 
December 1993 and February 1996, the veteran and his 
representative were given notice of the evidence necessary to 
substantiate the claims.  At the February 1996 hearing, the 
veteran submitted copies of evidence with a waiver of initial 
consideration by the RO of that evidence.  The duty to 
suggest evidence was met at the time of the hearings pursuant 
to 38 C.F.R. § 3.103 (2000).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims file.  A 
review of the record by the Board at this time shows that he 
has been afforded VA examinations in connection with the 
claims and that no further assistance in developing the facts 
pertinent to his claims is required.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of the service-connected 
thrombophlebitis were changed, effective on January 12, 1998.  
When a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In an opinion issued by 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran and, if the amendment 
is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.  

Effective on January 12, 1998, varicose veins and 
thrombophlebitis are to be rated under new criteria codified 
at 38 C.F.R. § 4.104 including Diagnostic Codes 7120, 7121.  

The revised rating criteria provide ratings for unilateral 
involvement.  If more than one extremity is involved, each 
extremity is to be separately evaluated and combined, using 
the bilateral factor if applicable.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2000).

Under the new criteria of both Diagnostic Code 7121 
pertaining to post-phlebitis syndrome of any etiology and 
Diagnostic Code 7120 pertaining to varicose veins, a 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent 
evaluation is warranted for massive board-like edema with 
constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Codes 
7120 and 7121 (2000).  

Under Diagnostic Code 7120 pertaining to varicose veins, in 
effect prior to January 12, 1998, a 50 percent evaluation was 
warranted where bilateral varicose veins were severe in 
degree, involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm in 
diameter, marked distortion and sacculation with edema and 
episodes of ulceration and no involvement of the deep 
circulation.  A 60 percent evaluation was warranted where 
bilateral varicose veins were pronounced in degree, with 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997)  

Under Diagnostic Code 7121, pertaining to phlebitis or 
thrombophlebitis, unilateral, with obliteration of deep 
return circulation, including traumatic condition, prior to 
January 1, 1998, a 30 percent rating was warranted for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 to 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm; increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  

A 60 percent evaluation was warranted when there was 
persistent swelling; subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  A 100 percent evaluation was 
warranted when there was massive board-like swelling, with 
severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997)  

In this case, a 30 percent rating each for the service-
connected thrombophlebitis of the right and left lower 
extremities from August 22, 1984 through January 11, 1998 and 
40 percent ratings have then been assigned effective on 
January 12, 1998.  

However, the Board finds that the evidence of record supports 
the assignment of separate 60 percent ratings for the 
veteran's service-connected thrombophlebitis of each lower 
extremity during the entire appeal period.  The clinical 
findings show that the veteran complained of pain and 
swelling in both legs.  There are findings of venous stasis 
dermatitis and edema.  There are also clinical findings of 
discoloration of both legs.  In February 1995, there was 
evidence of a healed ulceration on the right heel.  

The Board concludes that there is credible evidence of 
ulceration with regard to each of the service-connected 
disabilities.  As such, for the entire period of the appeal, 
each disability picture is shown to more nearly approximate a 
level of disablement that is consistent with a 60 percent 
rating pursuant to the provisions of Diagnostic Code 7121 
prior to January 12, 1998.  See 38 C.F.R. § 4.7.  

The Board further finds that the evidence does not show the 
presence of massive board-like swelling, with severe and 
constant pain at rest that would warrant a 100 percent rating 
under either the rating criteria of Diagnostic code 7121 in 
effect prior to January 12, 1998 or the rating criteria of 
Diagnostic Codes 7120 and 7121 in effect on or after January 
12, 1998.  

The clinical findings include a notation of minimal board-
like edema of both legs on VA examination in November 1998.  
On VA examination in April 1999, pigmentation without edema 
of the right leg was noted.  The left leg showed pigmentation 
and 1+ board-like edema.  On VA examination in June 1999, 
pigmentation, edema and induration were noted with no 
ulceration noted.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 60 percent for service-connected thrombophlebitis with 
varicose veins of either lower extremity.  



ORDER

A 60 percent rating for the service-connected 
thrombophlebitis of the right lower extremities with varicose 
veins is granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  

A 60 percent rating for the service-connected 
thrombophlebitis of the left lower extremities with varicose 
veins is granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  





REMAND

The veteran is seeking service connection for a seizure 
disorder, a groin disorder , a heart disorder and residuals 
of a stroke, all claimed as secondary to the service-
connected thrombophlebitis.  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

The change in the law brought about by the Veterans claims 
Assistance Act of 2000 is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO should comply 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision with regard to at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran in this regard should be asked to submit 
competent evidence to support his assertions that he suffers 
from a heart disorder, the residuals of a stroke, a seizure 
disorder or a groin disorder that was caused or aggravated by 
the service-connected thrombophlebitis.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed heart disorder, the residuals of 
a stroke, a seizure disorder and a groin 
disorder, that have not been previously 
identified or obtained.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.  The RO should also obtain 
copies of all VA treatment records of the 
veteran, not previously obtained.  All 
records obtained must be associated with 
the claims folder.  The RO should also 
afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide all competent evidence to 
support his assertions that he suffers 
from heart disorder, the residuals of a 
stroke, a seizure disorder and a groin 
disorder, caused or aggravated by a 
service-connected condition.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO then must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



